         Case 1:18-cv-01784-RAH Document 69 Filed 07/14/20 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                   Plaintiff,                                     No. 18-1784C

         v.                                                      (Judge Hertling)

 UNITED STATES,

                   Defendant.


                          CONSENTED MOTION TO SUBSTITUTE
                               ATTORNEY OF RECORD

       Renée A. Burbank hereby moves the court to be substituted as Attorney of Record for the

Plaintiff, Robert J. LaBonte, Jr. in the above-styled case. Per RCFC 83.1(c)(4) the following

documents are provided:

   1. An affidavit by Renée A. Burbank stating that she has been retained as attorney in this

       matter. See Ex. A.

   2. The written consent for substitution of attorney by the previous attorney of record, Michael

       J. Wishnie. See Ex. B.

WHEREFORE, Renée A. Burbank moves that the Court recognize her as the attorney of record.


Dated: July 14, 2020

Respectfully submitted,

                                                /s/ Renée A. Burbank
                                                Renée A. Burbank
                                                Veterans Legal Services Clinic
                                                Jerome N. Frank Legal Services Organization
                                                P.O. Box 209090
                                                New Haven, CT 06520-9090
                                                t. (203) 432-4800
                                                f. (203) 432-1426
                                                renee.burbank@ylsclinics.org
         Case 1:18-cv-01784-RAH Document 69 Filed 07/14/20 Page 2 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                    Plaintiff,                                     No. 18-1784C

         v.                                                       (Judge Hertling)

 UNITED STATES,

                    Defendant.


                                         EXHIBIT A
                                 AFFIDAVIT OF APPOINTMENT

State of Connecticut

County of New Haven



Renée A. Burbank states as follows:

   1. That I am an attorney licensed to practice law in the U.S. Court of Federal Claims

   2. That Robert J. LaBonte, Jr. has retained me as new attorney of record in this matter.



I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 14, 2020.

                                                 /s/ Renée A. Burbank
                                                 Renée A. Burbank
                                                 Veterans Legal Services Clinic
                                                 Jerome N. Frank Legal Services Organization
                                                 P.O. Box 209090
                                                 New Haven, CT 06520-9090
                                                 t. (203) 432-4800
                                                 f. (203) 432-1426
                                                 renee.burbank@ylsclinics.org
         Case 1:18-cv-01784-RAH Document 69 Filed 07/14/20 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                   Plaintiff,                                   No. 18-1784C

         v.                                                    (Judge Hertling)

 UNITED STATES,

                   Defendant.


                                 EXHIBIT B
                   CONSENT TO CHANGE ATTORNEY OF RECORD


NOW COMES Michael J. Wishnie, Attorney of Record in the above-captioned matter, and

hereby consents to Renée A. Burbank being named as the new attorney of record in said matter.


Dated: July 14, 2020

Respectfully submitted,



                                               /s/ Michael J. Wishnie
                                               Michael J. Wishnie
                                               Veterans Legal Services Clinic
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520-9090
                                               t. (203) 432-4800
                                               f. (203) 432-1426
                                               renee.burbank@ylsclinics.org
         Case 1:18-cv-01784-RAH Document 69 Filed 07/14/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading was served upon the

defendant by email on July 14, 2020.

RICHARD P. SCHROEDER
Trial Attorney
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
PO Box 480
Ben Franklin Station
Washington, D.C. 20044
Tele: (202) 305-7788
Fax: (202) 305-7643
Email: Richard.Schroeder@usdoj.gov

                                                 /s/ Renée A. Burbank
                                                 Renée A. Burbank
                                                 Veterans Legal Services Clinic
                                                 Jerome N. Frank Legal Services Organization
                                                 P.O. Box 209090
                                                 New Haven, CT 06520-9090
                                                 t. (203) 432-4800
                                                 f. (203) 432-1426
                                                 renee.burbank@ylsclinics.org
